           Case 1:20-cv-09565-RA Document 7 Filed 03/01/21 Page 1 of 2



                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
                                                                    DATE FILED: 03/1/2021
 THOMAS J. OLSEN, individually and on
 behalf of all other persons similarly situated,

                              Plaintiffs,                        No. 20-CV-9565 (RA)

                         v.                                              ORDER

 LEVEL 28 NUTRIDRIP LLC,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

        On November 13, 2020, Plaintiff brought this action under the Americans with

Disabilities Act, alleging that Defendant’s website is not fully accessible to Plaintiff and other

blind or visually impaired people. See Dkt. 1. The docket does not reflect that the complaint and

summons were served. “The plaintiff is responsible for having the summons and complaint

served within the time allowed by Rule 4(m).” Fed R. Civ. P. 4(c)(1). “If a defendant is not

served within 90 days after the complaint is filed, the court—on motion or on its own after notice

to the plaintiff—must dismiss the action without prejudice against that defendant or order that

service be made within a specified time.” Fed. R. Civ. P. 4(m).

        On February 12, 2021, after the 90-day deadline to complete service had passed, the

Court sua sponte granted Plaintiff an extension, directing Plaintiff to complete service and to

submit proof of service on the docket no later than February 26, 2021. See Dkt. 6. The Court

warned that “[f]ailure to do so will result in dismissal of the action.” Id. Plaintiff neither

complied with this order nor requested an additional extension of time in which to complete

service. Needless to say given his silence, Plaintiff has not demonstrated good cause for the
            Case 1:20-cv-09565-RA Document 7 Filed 03/01/21 Page 2 of 2




failure to serve process within the time allotted by the Federal Rules of Civil Procedure and this

Court’s orders.

         More than 90 days having passed since the filing of the complaint, and the Court having

subsequently “order[ed] that service be made within a specified time,” the action is hereby

dismissed without prejudice. Fed. R. Civ. P. 4(m). See also Harmon v. Bogart, 788 F. App'x 808

(2d Cir. 2019); Melendez v. City of New York, 12-CV-9241 (AJN), 2014 WL 6865697, at *1

(S.D.N.Y. Dec. 4, 2014) (“Rule 4(m) plainly states that in such instances [involving failure to

serve] a court may, on its own, dismiss the complaint without prejudice so long as it has first

given notice to the plaintiff.”). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:      March 1, 2021
            New York, New York                     Ronnie Abrams
                                                   United States District Judge




                                                      2
